DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/22 has been entered.
 
Status of Action/Status of Claims
	Claims 1, 4-8, 13-17 are pending in this application. Claims 2-3, 9-12 and 18 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giron et al. (WO2015097619, from IDS), and further in view of, LaserTek (blog.lasertekservices.com/ser-printer-fuser-and-thermistor-sensor-how-the-condition-of-these-components-affects-print-quality/) as evidenced by polymer processing (http://www.polymerprocessing.com/polymers/PET.html), MindMachine (http://web.archive.org/web/20101013073408/https://mindmachine.co.uk/book/print_19_fusers.html, 2010 cached wayback machine) as evidenced by the pubchem data sheets for indigo, titanium dioxide, and silica/silicone dioxide (see PTO-892 for various citations, these report the melting points which are cited herein), Dannenhauer et al. (US5976239) and Darmady et al. (J. Clin. Path., 1961, 14, 38).

A process for producing a cosmetic article by printing using a laser printer comprising a heating unit and at least one cosmetic toner, the process comprising:
a) producing, with the printer, a printing on a support with the aid of the cosmetic toner,
b) heating the support coated with the printing with the aid of the heating unit to an operating temperature greater than or equal to 60°C, the cosmetic toner not comprising a material that is fusible at the operating temperature.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4-6, Giron teaches a process for producing a cosmetic article by printing using a laser printer comprising a heating unit, specifically a toner fuser roller (which reads on claims 5-6), and at least one cosmetic toner specifically a plurality of different cosmetic toners, the process comprising a) producing, with printer, printing on a support with the aid of the cosmetic toner and b) heating the support coated with the print with the aid of the heating unit/toner fuser roller at the time of printing/after printing, wherein the heating unit operates at a temperature of greater than or equal to 60 °C (specifically and operating temperature of greater than or equal to 120 °C), and wherein the cosmetic toner may or may not contain fusible material (e.g. a binder or a wax which can melt in the presence of the heated roller/fuser), or may contain binders/waxes/fusable materials that do not melt at the operating temperature (see claim 8; pg. 9, ln. 27-pg. 10, ln. 8; pg. 10, ln. 28-pg. 11, ln. 15; See entire document; abstract; pg. 10, ln. 28-pg. 11, ln. 14; pg. 1, ln. 18-pg.2, ln. 29, pg. 3, ln. 8-20; pg. 9, ln. 12-14; pg. 3, ln. 4-28; pg. 9, ln. 19-pg. 11, ln. 30; pg. 12, ln. 15-pg. 13, ln. 5; pg. 13, ln. 6-30; Claims)), and specifically wherein the printer recognizes the presence of cosmetic toners and adapts the temperature of fuser/fuser roller to the nature of the toner so as to preserve the possibility of removing it or applying it by transfer, specifically allowing for no fusion of the toner to the amended claim 1 (See abstract; pg. 1, ln. 18-pg.2, ln. 29; pg. 3, ln. 4-28; pg. 9, ln. 12-14; pg. 9, ln. 19-pg. 11, ln. 30; pg. 12, ln. 15-pg. 13, ln. 5; pg. 13, ln. 6-30; claim 8; pg. 3, ln. 11-12). Giron further teaches that binders are routinely used in toner formulations and it is the binder which melts during fusing (e.g. the binder is/reads on the claimed/disclosed fusible material) and Giron expressly teaches that their cosmetic toners may or may not comprise binders, e.g. no fusible material, and/or may contain binders which are not melted with the fuser (See pg. 9, ln. 27-pg. 10, 8). 
	Regarding claims 1, 4-6, Giron indirectly teaches heating their support coated with the printing to an operating temperature of greater than or equal to 120 °C as is now claimed in claim 1 because Giron teaches/indirectly teaches that they can use waxes/fusible polymers having melting temperatures of up to 120 °C in their cosmetic toner and wherein a slight fusing or no fusable material is used in the toner (e.g. the waxes and fusable polymers must melt to fuse and as such must reach the melting temperature to be applied to the support and as such are heating the support that is coated with a printing when they are applied) as a carrier in order to improve the hold on the skin when it is applied and it makes the wax miscible with the oils that may be present and allows for a homogeneous mixture (microscopically) specifically because when the toner fuser roller is used as the heating element as taught by Giron it is heated to the appropriate level as determined by one of ordinary skill in the art to allow minimal fusion or no fusion of the cosmetic on the support as desired so that the cosmetic can be transferred to the keratin material and when the heated toner fuser roller contacts the support the support becomes heated as is instantly claimed or wherein, the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer, e.g. the toner fuser roller can also heat the support from a distance as is now instantly claimed (See entire document; abstract; pg. 10, ln. 28-pg. 11, ln. 14; pg. 1, ln. 18-pg.2, ln. 29, pg. 3, ln. 8-20; 
	Regarding claim 8, Giron teaches wherein the toner fuser roller is capable of occupying a position spaced apart from the support, and can be placed in the spaced apart position before printing step a). (See pg. 3, ln. 8-12, toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer).
	Regarding claims 1, 4-8, 13, Giron further teaches wherein the cosmetic toner does not have to comprise any melting binders/waxes/fusible materials or any binders at all which fix the toner to the support, e.g. no fusible compounds present at the operating temperature, specifically wherein all compounds having glass transition temperatures of over 120 °C, and Giron does not limit the binders at all as long as they are compatible with human keratin materials, and Giron specifically teaches silica and titanium oxide can be used as fillers, and pigments and dyes commonly used in cosmetics (which read on the colorants claimed in claim 13), e.g. claim 8, which comprises only a colouring agent/pigment (which reads on claim 13) conventionally used in cosmetics which includes things like indigo (which has a melting point of ~390 °C as evidenced by pubchem), a compound for controlling the electrical charge (e.g. silica) and a particular additional filler, which can be silica and titanium dioxide (All of which have melting points/Tg above 180 °C) and therefore would contain no fusible material and can readily be heated to claimed operating temperature of greater than or equal to 120 °C (See pg. 9, ln. 19-pg. 10, ln. 3; pg. 11, ln. 15-30; e.g. claim 8; pg. 10, ln. 9-18; pg. 10, ln. 19-27).
Regarding claim 13, Giron teaches wherein the cosmetic toner comprises at least one colorant e.g. indigo, curcumin, etc. (See pg. 6, ln. 18-21; pg. 10, ln. 9-18). 
Regarding claim 14, Giron also makes no mention of antimicrobial/antibacterial agents in their disclosure and as such does not require them in the toner, e.g. it is not necessary to use the agent for controlling the charge as is taught by Giron, but if you use it, it need not be an 
Regarding claim 15, Giron teaches wherein you can use a plurality of different cosmetic toners and can carry out steps a and b several times to produce different compositions which reads on the claimed printings/coloration on the support (See pg. 2, ln. 21-29).
Regarding claim 16, Giron teaches a process for cosmetically treating or making up human keratin materials comprising producing with the process of claim 1 a cosmetic article, and applying by transfer, the composition of the cosmetic article by applying the support coated with the composition to said keratin materials (See entire document; Claims, e.g. 1-7, 10-17; pg. 7, ln. 19-23; pg. 6, ln. 8-pg. 7, ln. 23; summary section-pg. 3, ln. 28; pg. 6, ln. 5-25). 
Regarding claim 17, Giron teaches a process for cosmetically treating of making human keratin materials comprising producing with the process of claim 1 a cosmetic article, removing with the aid of an applicator, a portion of the cosmetic article and applying it to the keratin materials (See entire document; Claims, e.g. 1-7, 10-18; pg. 7, ln. 19-23; pg. 6, ln. 8-pg. 7, ln. 23; summary section-pg. 3, ln. 28; pg. 6, ln. 5-25).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 1, Giron does not specifically teach wherein the toner fuser roller/heating unit is heated while in the position that is spaced apart from the support as is now instantly claimed. However, Giron expressly teaches that the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. However, the motivation for using the toner fuser roller in this spaced out position to heat the support is provided by Dannenhauer which teaches that it was known to heat cosmetics, specifically cosmetic powders which include pigments, which reads on the cosmetic toners of Giron to an appropriate temperature to sterilize/disinfect them (See Col. 2, ln. 1-4), e.g. temperatures of 
	Regarding claim 6, Giron does not teach wherein the toner fuser roller is made of aluminum, coated with a non-stick compound and heated from the inside with a halogen lamp. However, these deficiencies in Giron are addressed by Laser Tek.
	Laser Tek teaches that it was known to form toner fuser rollers of aluminum with a Teflon®/non-stick coating which has a halogen lamp inside of the roller to heat the unit (See 4th paragraph starting Lexmark laser printers).
	Regarding claim 7, Giron does not specifically teach wherein the heating unit (toner fuser roller) has a working temperature greater than or equal to 180 °C, which is what heats the claimed support to the claimed temperatures. However, this deficiency in Giron is addressed by MindMachine. MindMachine teaches that the Teflon coated fuser roller is heated to about 150 to 200 °C depending on the toner, which reads on the claimed range of greater than or equal to 180 °C (See Teflon rollers section) and as such would heat the support to the temperature ranges claimed. Especially since Giron teaches that the printer recognizes the presence of cosmetic toners and adapts the temperature of fuser/fuser roller to the nature of the toner and that the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art to In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Regarding the claim limitation that the support is heated to the claimed temperature ranges instantly claimed, the support in Giron is heated by the tuner fuser roller which itself heats to temperatures of greater than or equal to 120C which can either contact or have no contact with the support on which the pattern/cosmetic is printed and this process heats the substrate/support as is taught by LaserTek and/or MindMachine and Giron. Giron further teaches that the temperature of the heating unit/toner fuser roller can be controlled based on the type of toner being used and whether or not transferring the printed cosmetic to keratin materials is desired which would then control the temperature to which the support/substrate reaches during the printing even if the heated fuser roller is introduced in a configuration well 
	It also would have been obvious to one of ordinary skill in the art to use an aluminum toner fuser roller coated with Teflon/non-stick materials and having a halogen lamp inside to heat the toner fuser roller as is instantly claimed because LaserTek teaches that these were known useful materials for forming effectively heated toner fuser rollers and the non-stick would keep the cosmetic toner from sticking to the roller and inner parts of the printer. One of ordinary skill in the art would be motivated to select this as the toner fuser roller set-up because it was 
	Regarding applicant’s specifically claimed temperature ranges, e.g. greater than or equal to 60 C, greater than or equal to 80 C, greater than or equal to 120 C for heating the support and for heating the roller to a temperature of greater than or equal to 180 C, Giron teaches that it was known in the art to control the temperature of the toner fuser roller/heating units to the appropriate temperatures dependent upon the types of toners being used and that it was known for cosmetic toners to not want the cosmetic to be fused/mostly fused to the substrate so it was known for cosmetic printing with cosmetic toners to adjust the temperatures to get only slight fusing or no fusing of the cosmetic to the substrate dependent upon what level of fusing was desired, e.g. less than 10% or less than 5% or no fusing so that the cosmetic would effectively transfer to the keratin substrate as desired. Further one of ordinary skill in the art would be motivated to heat the toner fuser roller to higher temperatures so that the support containing the cosmetic is indirectly heated to temperatures high enough to sterilize the cosmetic and support thereby eliminating a further need to sterilize the cosmetic prior to packaging for sale or use. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially since it was known in the art to sterilize cosmetics with heat, including temperatures greater than 120 C as is instantly claimed and taught by Darmady and Dannenhauer
	It also would have been obvious to keep the toner fuser roller in the claimed position spaced apart from the support as is now instantly claimed because Giron teaches that the heating unit/toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. One of ordinary skill in the art would be motivated to select to use it in this position with the cosmetic toners as heating without contacting the support would not damage 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s amendments to claims have also rendered the previous claim objections moot and these objections have been withdrawn. Applicants submission of a certified translation has perfected their foreign priority to the FR1662230 document filed 12/9/16.
Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive at this time, and the examiner has addressed these arguments insofar as they pertain to the revised grounds of rejection.
Specifically, applicants argue that Giron does not disclose that the heating unit being spaced apart from the support and being used to heat the support from this position as is instantly claimed. Applicants argue that Giron only teaches that the toner fuser roller is cold in  Giron indirectly teaches heating their support coated with the printing to an operating temperature of greater than or equal to 120 °C wherein the heating unit/toner fuser roller is in a spaced apart position from the support, because Giron teaches that they can use no fusible materials in their cosmetic toner and therefore no fusing of the toner to the support, specifically because when the toner fuser roller is used as the heating element as taught by Giron it is heated to the appropriate level as determined by one of ordinary skill in the art to allow minimal or no fusion of the cosmetic on the support as desired (with working temperatures for the fuser toner roller/heating unit of greater than or equal to 180 °C as is taught by MindMachine) and Giron expressly teaches that the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is now instantly claimed, so that the printed and sterilized cosmetic can be transferred to the keratin material without any damage happening to the printed pattern and when the heated toner fuser roller can be positioned/spaced apart from the support to provide the necessary heating for sterilization in a single process with the printer during the  rather than requiring multiple steps or devices. Thus, the examiner respectfully disagrees with applicant’s reading of the Giron reference as only allowing for the toner fuser to be off when in the spaced apart position as Giron only states that it is deactivatable, e.g. you can turn it off and on, not that it must be cold/not heated when in the spaced apart position as is asserted by applicants and which the examiner believes is a too narrow reading of Giron and reads limitations into Giron which are not expressly taught. 
Applicants then argue that LaserTek teaches heating and pressure are required of toner fuser roller. The examiner respectfully points out that LaserTek is not being used to teach the cosmetic printing process as is taught by Giron, but is just being used to teach that printer toner fuser rollers are known to be made from the claimed aluminum with a Teflon coating and a 
Applicants then argue that Giron does not disclose using a fuser roller with cosmetic toner(s) where there is no fusing of the toner, specifically that the embodiments of Giron only allow for heating or not by the printer with cosmetic toners, and if heating is used then there is a slight fusing (see pg. 6 of arguments). The examiner respectfully disagrees, because as discussed and cited above Giron teaches that they can use no fusible materials in their cosmetic toner and therefore no fusing of the toner to the support and that the cosmetic toner can be heated with or without fusing as is desired as Giron specifically teaches that when the toner fuser roller is used as the heating element it is heated to the appropriate level as determined by one of ordinary skill in the art to allow minimal or no fusion of the cosmetic on the support as desired so that the cosmetic can be transferred to the keratin material and when the heated toner fuser roller contacts the support the support becomes heated as is instantly claimed to the claimed temperatures (See pg. 3, ln. 18-21).
Applicants then argue that LaserTek and MindMachine do not disclose nor suggest an operating temperature greater than or equal to 120 °C and that PET physical properties do not disclose a cosmetic toner and that LaserTek and MindMachine only teach fixing the toner. The examiner agrees that LaserTek and MindMachine are not directed to cosmetic toners, as this is taught by Giron. Further, Giron teaches why one of ordinary skill in the art would not want to affix the cosmetic toner to the support, e.g. so that it can be transferred after printing to the skin, etc. as desired by the user. However, LaserTek and MindMachine are not being used to teach the toner parts of the claimed invention. They are merely used to teach that it was known to 
Secondly, the examiner disagrees that LaserTek and MindMachine do not teach an operating temperature of the fuser roller of greater than or equal to 120 °C, because as discussed above Laser Tek teaches that it was known to form toner fuser rollers of aluminum with a Teflon®/non-stick coating which has a halogen lamp inside of the roller to heat the unit (See 4th paragraph starting Lexmark laser printers). MindMachine teaches that the Teflon coated fuser roller is heated to about 150 to 200 °C depending on the toner, which reads on the claimed range of greater than or equal to 180 °C (See Teflon rollers section) and as such would In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 1, 4-8, 13-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616